Exhibit 99.1 N e w sR e l e a s e QUICKSILVER RESOURCES INC. 777 West Rosedale Street Fort Worth, TX76104 www.qrinc.com Quicksilver Resources Reports 2008 Fourth-Quarter and Full-Year Results FORT WORTH, TEXAS (February 25, 2009) – Quicksilver Resources Inc. (NYSE: KWK) today reported operating and financial results for the 2008 fourth quarter and full year. 2008 Highlights · Produced record volumes of nearly 263 MMcfe per day; up 23% year-over-year · Replaced 474% of production with drill bit; finding and development cost of $2.14 per Mcfe · Grew reserves 42% from year-end 2007 · Reduced unit production costs 20% year-over-year · Increased adjusted net income to $221 million; up 90% year-over-year · Generated a record $457 million of net cash provided by operating activities Financial Results Fourth-quarter 2008 adjusted net income, a non-GAAP measure, was $40.4 million ($.23 per diluted share), up 38% from adjusted net income of $29.3 million ($.18 per diluted share) in the 2007 period.Adjusted net income excludes the following items: · Income of $175.0 million ($113.8 million after tax) in the 2008 quarter related to the unrealized noncash mark-to-market of derivative positions held by BreitBurn Energy Partners, associated with the company’s ownership in BreitBurn Energy Partners; · an impairment charge of $320.4 million ($208.3 million after tax) in the 2008 quarter related to the company’s equity investment in BreitBurn Energy Partners; · an impairment charge of $633.5 million ($411.8 million after tax) in the 2008 quarter related to the company’s oil and gas properties; · a gain of $628.7 million ($408.7 million after tax) in the 2007 period related to the divestment of the company’s Northeast Operations; · a charge of $63.5 million ($41.3 million after tax) in the 2007 period related to the loss on a natural gas sales contract; and · a charge of $.9 million ($.6 million after tax) in the 2007 period for termination-related expenses related to the divestment of the Northeast Operations. Including the items noted above, Quicksilver reported a net loss of $465.9 million (a loss of $2.79 per diluted share) in the 2008 fourth quarter as compared to net income of $396.1 million ($2.35 per diluted share) in the prior-year period. For the full year of 2008, the company reported adjusted net income of $220.7 million ($1.28 per diluted share) as compared to $116.1 million ($.70 per diluted share) for 2007.Net loss for 2008 was $374.0 million (a loss of $2.31 per diluted share) as compared to net income of $479.4 million ($2.86 per diluted share) for the prior year.All per-share data reflects the two-for-one stock split effected in the form of a stock dividend on January 31, - more - NEWS RELEASE Page 2 of10 Net cash provided by operating activities before changes in working capital, a non-GAAP measure, was $206.7 million for the fourth quarter of 2008, more than a four-fold increase from $47.4 million in the comparable 2007 period.For the full year of 2008, net cash provided by operating activities before changes in working capital was $580.1 million, more than double the $263.4 million in the comparable 2007 period. Reconciliations of net cash provided by operating activities before working capital changes to net cash provided by operating activities and net income to adjusted net income are provided on page 10 of this news release. “Quicksilver achieved numerous successes in 2008 including record production volumes, reduced unit production costs and a 42% increase in reserves at one of the lowest finding and development costs reported by industry,”said Glenn Darden, Quicksilver president and chief executive officer.“Quicksilver’s strength is being a low-cost producer.We expect to become an even lower cost company in the current environment.Capitalizing on this platform, we have locked in attractive margins by hedging more than 75% and 65% of our expected natural gas production for 2009 and 2010, respectively, which underpins our anticipated cash flows.We are committed to operate within these cash flows during the current period of low oil and natural gas prices.” Production For the fourth quarter of 2008, average production was 327 million cubic feet of natural gas equivalent (MMcfe) per day compared to 220 MMcfe per day for the same period in 2007, an increase of approximately 48%.The 2007 quarter included production of approximately 25 MMcfe per day associated with the company’s previously owned Northeast Operations, which were divested as of November 1, 2007.Excluding the divested volumes from the Northeast Operations, production grew nearly 67% year-over-year.This increase was driven by higher volumes from the Fort Worth Basin where successful development drilling activities coupled with the August 2008 Alliance acquisition, which included approximately 40 MMcfe per day of production, increased volumes from the basin 96% versus the 2007 level.The 2008 production volumes were comprised of approximately 74% natural gas, approximately 24% natural gas liquids (NGL) and approximately 2% crude oil and condensate. Total production for the full year of 2008 averaged 263 MMcfe per day, up 23% from the 2007 average. Revenue and Costs Total revenue for the fourth quarter of 2008 was $208.9 million compared to $149.1 million in the prior-year quarter.Sales of natural gas, NGLs and crude oil totaled $206.1 million in the fourth quarter of 2008, up approximately 40% from the 2007 quarter.The increase reflects a 48% increase in equivalent daily production volumes that more than offset a 5% decrease in the average realized price per thousand cubic feet of natural gas equivalent (Mcfe).Total revenue for 2008 was $800.6 million, an increase of 43% from 2007. Production costs of $36.1 million for the 2008 fourth quarter represent a $4.1 million increase from the prior-year quarter.This increase was primarily due to increased production volumes from Texas.The company continued to reduce its unit production costs, which declined to $1.20 per Mcfe in the fourth - more - NEWS RELEASE Page3 of10 quarter of 2008, down approximately 22% as compared to $1.53 per Mcfe, excluding divestment-related expenses, in the prior-year quarter. Capital Structure At December 31, 2008, the company’s total debt outstanding was $2.6 billion, including $175 million of debt of the company’s subsidiary, Quicksilver Gas
